Citation Nr: 0931170	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-07 986	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to October 5, 2004 for 
the grant of death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from February 1944 to April 
1946.  He died in April 2003.  The appellant, his surviving 
spouse, has since died as well.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

The claims file contains a 2004 VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative) 
from the Veterans Service Organization listed above.  A 
subsequent submission from the appellant's daughter (an 
attorney) indicates her appointment as representative in July 
2005.  However, the daughter is not on the list of accredited 
attorneys who may practice before VA.  See 38 C.F.R. 
§§ 14.626 and 14.627 (as amended in 73 Fed. Reg. 29870 (May 
22, 2008)).  Additionally, the daughter never submitted a VA 
Form 21-22a (Appointment of Attorney or Agent as Claimant's 
Representative) for purposes of this claim.  See 38 C.F.R. 
§ 14.630 (2008).  Accordingly, the Board deems the above-
cited Veterans Service Organization, which submitted a brief 
in July 2009, to be the representative.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

In August 2009, the Board was notified by the appellant's 
daughter that she had died, although the date of death was 
not specified.  




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.


_____________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


